DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to independent claims 1 & 16, incorporating the subject matter described in paragraph [0025] of the instant specification, the pending claims 1-5, 8-17 & 20 are now condition for allowance as explained further below.

Allowable Subject Matter
Claims 1-5, 8-17 & 20 are allowed.
The following is a statement of reasons for allowance: The closest prior art of record, Holme (US 2015/0200420 A1), does not fairly teach or suggest treating the coated substrate comprising treating at -30°C to 15°C. As described in the instant specification, treating the coated substrate comprising the precursor film at -30°C to 15°C relieves stresses and reduces thermal contraction in the precursor film due to the reduced evaporation rate of the solvent ([0043] & [0045]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727